IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTONIO FELICIANO, §
(3‘ No. 627, 2014
Defendant Below, §
Appellant, §
§ Court Below—Superior Court
V. § of the State of Delaware,
§ in and for New Castle County
STATE OF DELAWARE, § Cr. ID No. 1307015825
§
Plaintiff Below, §
Appellee. §

Submitted: May 20, 2015
Decided: June 12, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
O R D E R
This 12th day of June, upon consideration of the appellant’s Supreme Court

Rule 26(c) brief, the State’s response, and the record below, it appears to the Court

that:

(1) On April 25, 2014, after a one day bench trial, the Superior Court
found the appellant, Antonio Feliciano, guilty of Burglary in the Second Degree
and Theft under $1,500 as a lesser included offense of Theft over $1,500. After
granting the State’s amended motion to declare Feliciano a habitual offender under
11 Del. C. § 4214(a), the Superior Court sentenced Feliciano to eight years of

Level V incarceration for Burglary in the Second Degree and six months of Level

V incarceration, suspended for six months of Level II probation, for Theﬁ under
$1,500.1 This is Feliciano’s direct appeal.

(2) On appeal, Feliciano’s trial counsel ﬁled a motion for leave to
withdraw. We granted the motion and the Ofﬁce of the Public Defender entered an
appearance on behalf of Feliciano (“Counsel”). Counsel then ﬁled a brief and a
motion to withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”). Counsel
asserts that, based upon a complete and careful examination of the record, there are
no arguably appealable issues. Counsel informed Feliciano of the provisions of
Rule 26(c) and provided Feliciano with a copy of the motion to withdraw and the
accompanying brief.

(3) Counsel also informed Feliciano of his right to identify any points he
wished this Court to consider on appeal. Feliciano has not raised any issues for
this Court to consider. Feliciano informed Counsel that he intends to pursue
postconviction relief after conclusion of this appeal. The State has responded to
the Rule 26(c) brief and moved to afﬁrm the Superior Court’s judgment.

(4) When reviewing a motion to withdraw and an accompanying brief
under Rule 26(c), this Court must: (i) be satisﬁed that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and (ii)

must conduct its own review of the record and determine whether the appeal is so

1 Feliciano was also sentenced for convictions arising from his guilty plea in Criminal ID No.
1401004088.

totally devoid of at least arguably appealable issues that it can be decided Without

an adversary presentation.2

(5) This Court has reviewed the record carefully and has concluded that
the Feliciano’s appeal is Wholly without merit and devoid of any arguably
appealable issue. We also are satisﬁed that Feliciano’s counsel has made a
conscientious effort to examine the record and the law and has properly determined

that Feliciano could not raise a meritorious claim in this appeal.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to Withdraw is moot.

BY THE COURT:

ﬁﬂmvm

Justice

2 Penson v. Ohio, 488 US. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).